Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant argues that in Ofek, images captured simultaneously from separate cameras are used to form the panoramic image.  However, in claim 1, “a plurality of portions [are formed] from the panoramic image.  As recited in an example taken from the subject Application, “a 3D projection of a panoramic image is generated by the computing device (step 902).” Applicant’s Specification, [0046], “The panoramic image may be received as a 2D projection, such as an equirectangular projection.” Id. “Regardless of how the panoramic image is received, the panoramic image 2D is reverse projected to a 3D surface to generate a 3D projection of the panoramic image.” Id. “For example, the equirectangular projection 108 may be projected onto a sphere to generate the spherical 3D projection 604 of the panoramic image discussed with respect to FIG. 6.” Id. “In an implementation, the panoramic image is received as a 3D projection, which removes the need for step 902.” Id.
“Second, a plurality of portions of the 3D projection are formed by the computing device (step 904).” Applicant’s Specification, [0046], “In the case of a spherical 3D projection, portions may comprise square windows dispersed over the surface of the sphere.” Id. “Third, a plurality of two-dimensional projections for the plurality of portions are generated by the computing device by projecting a respective said portion onto a two-dimensional plane (step 906).” Applicant’s Specification, [0047], “For example, a sliding window may be used that projects the portions in a sequence of adjacent portions to a two dimensional plane.” Id. Thus, forming a panoramic image of Ofek from images does not anticipate forming the portions from the panoramic image as recited in claim 1.
Further, because Ofek does not anticipate “a plurality of portion [are formed] from the panoramic image” Ofek cannot disclose “determining… which of the plurality of portions include the object using object recognition”.   determined in accordance with user input.” Id. Thus, this portion describes displaying a portion based on viewing direction. The media object is not identified from the plurality of frames, rather “matched points of interest may indicate with measurable precision the relative position at which addition media object frame 360 should optimally be embedded within panoramic image portion 315. Ofek, [0051], Thus, Ofek again describes analysis of the panoramic image, directly.
Continuing the above example taken from the subject Application, “Fourth, locations of objects and information about the objects is determined by the computing device by performing object recognition on the plurality of two-dimensional projections (step 908).” Applicant’s Specification, [0049], “Objects may be recognized even if the objects span multiple portions.” Id. “In an implementation, a size of the portions is varied, and the partitioning, projection, and object recognition are repeated such that objects of various sizes can be identified within the portions. ” Id. This functionality to determine which portion includes the object is simply absent from the asserted references.

None of the prior art discloses: 
    PNG
    media_image1.png
    304
    613
    media_image1.png
    Greyscale

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665